DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 22 Feb. 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because the use of shading in Fig. 20B reduces legibility, solid black lines, sufficiently dense and dark, must be used for drawings. 37 CFR 1.84(a), (m). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "17" and "24" have both been used to designate the inside handle, connected to a Bowden cable 22, in Fig. 19. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate an outside door handle, a handle, and a first release mechanism. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate an inside door handle, a handle, and a first release mechanism.  
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Power-operated closure latch assembly with an inside/outside backup mechanism having integrated splitter box arrangement.

Claim Objections
Claim 19 is objected to because of the following informalities:
in line 6 of claim 19, “position, and” should be --position and--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 recites “shift the pawl from a rest position whereat the pawl is located in a ratchet holding position to an actuated position whereat the pawl has moved to a ratchet releasing position.” Claim 14 later provides movement of the first release mechanism to “…move the pawl from its rest position to its actuated position…” and movement of the second release mechanism to “…move the pawl from its ratchet holding position to its ratchet releasing position.” It is unclear if Applicant intends the rest position and the ratchet holding position are the same location of the pawl or if each mechanism results in a different movement of the pawl. Likewise, it is unclear if Applicant intends the actuated position and the ratchet releasing position are the same location of the pawl. For the purposes of examination, the limitations will be interpreted as: shift the pawl from a rest position whereat the pawl holds the ratchet to an actuated position whereat the pawl has moved to release the ratchet.
	
	Claims 15-18 are rejected for depending from claim 14 and therefore including the indefinite language of claim 14.  

Claim 16 recites “the actuated position of the actuation linkage is a first actuated position.” Claim 16 depends from claim 14 and therefore includes all limitations of claim 14. In see Specification [0017], [0067]). 

	Claim 19 is a method claim which recites “the actuation linkage is moveable from the rest position to the actuated position in response to actuating…” in lines 12-13 and lines 16-17. Claim 19 is indefinite as a single claim which claims both an apparatus and method steps of using the apparatus because it is unclear whether infringement would occur when an apparatus includes an actuation linkage capable of moving from the rest position to the actuated position or when the apparatus is operated to move actuation linkage from the rest position to the actuated position. See MPEP 2173.05(p)(II); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (holding a claim directed to an automatic transmission workstand and the method of using it was ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim 20 is a method claim which requires “an electrically actuatable release mechanism.” Claim 20 omits the relationship between the electrically actuatable release mechanism and the method for 
Claim 20 also recites “the actuation linkage is moveable … in response to actuating the first release mechanism…” in lines 15-16 and 18-19. It is unclear whether infringement would occur when an apparatus includes an actuation linkage capable of moving in response to actuating the first release mechanism or when the actuation linkage is moved or moving actuation linkage in response to the first release mechanism. See MPEP 2173.05(p)(II); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baukholt et al., US Pat. 6523376 [hereinafter: Baukholt].

Regarding claim 14, Baukholt discloses a closure assembly for a vehicle door, comprising:
a latch mechanism 1 (Fig. 6A) having a ratchet 1.1 (Fig. 6A) and a latch release mechanism 1.9 (Fig. 6D) operatively connected to a pawl 1.3 (Fig. 1A) to shift the pawl from a rest position whereat the pawl is located in a ratchet holding position (illustrated in Fig. 6B) to an actuated position whereat the pawl has moved to a ratchet releasing position (illustrated in Fig. 6D), 
an actuation linkage 3 (Fig. 6A) operatively connected to the pawl (col. 9 lines 30-33), 
a first segment of the actuation linkage (Fig. 6G, annotated below) operatively coupled to a first release mechanism (inside handle, col. 9 lines 25-26), and 
a second segment of the actuation linkage (Fig. 6G, annotated below) operatively coupled to a second release mechanism (outside handle, col. 9 lines 25-26), 

    PNG
    media_image1.png
    369
    498
    media_image1.png
    Greyscale

wherein movement of the first release mechanism from a first release mechanism rest position to a first release mechanism release position (col. 9 lines 28-30: actuation of the door inside handle corresponds to movement from a rest position to a release position) causes movement of the (illustrated in Figs. 6B and 6F) to mechanically move the pawl from its rest position to its actuated position (Fig. 6F; col. 9 lines 31-33), and 
wherein movement of the second release mechanism from a second release mechanism rest position to a second release mechanism release position (col. 9 lines 28-30: actuation of the door outside handle corresponds to movement from a rest position to a release position) causes movement of the actuation linkage from its non-actuated position to its actuated position (illustrated in Figs. 6B and 6E) for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position (Fig. 6E; col. 9 lines 31-33).

Regarding claim 15, Baukholt discloses the second release mechanism is mounted on an exterior surface of the vehicle door (col. 2 line 47; col. 8 lines 10-12: outside door handle connected to Bowden cable 3.10) and the first release mechanism is an inside door handle mounted to an interior surface of the vehicle door (col. 2 line 47; col. 8 lines 10-11: inside door handle connected to Bowden cable 3.6). 

Regarding claim 17, Baukholt further discloses the second release mechanism (col. 8 lines 11-12: outside door handle connected to Bowden cable 3.10 with core 3.12) is connected to a terminal block 3.13 (Fig. 6G, slide block corresponds to terminal block), wherein the terminal block is slideably mounted in a rail slot formed in a latch housing (Fig. 6G; col. 3 lines 62-65: the guide formed on lever 3 within the housing corresponds to a rail slot) such that movement of the second release mechanism from its second release mechanism rest position to its second release mechanism release position causes the terminal block to engage the second segment of the actuation linkage (Fig. 6G annotated above; col. 8 lines 27-30; col. 9 lines 25-31) and mechanically move the actuation linkage from its non-actuated position to its actuated position (col. 9 line 30-32). 
claim 19, Baukholt discloses a method for actuating a latch assembly, the method comprising:
providing a latch assembly having a ratchet 1 (Fig. 6A), a pawl 1.3 (Fig. 1A), and an actuation linkage 3 (Fig. 6A), wherein the ratchet has a striker capture position (illustrated in Fig. 6B) and a striker release position (illustrated in Figs. 6D), the ratchet being biased to the striker release position (col. 5 lines 65-67; ratchet biased by rotary latch spring 1.2, Fig. 1A), wherein the pawl has a ratchet holding position (illustrated in Fig. 6B) and a ratchet release position (illustrated in Figs. 6D-6F), wherein the pawl is biased toward the ratchet holding position (col. 5 lines 24-26; pawl biased by pawl spring 1.4, Fig. 1A), wherein the actuation linkage has a rest position (illustrated in Fig. 6B), and an actuated position (illustrated in Figs. 6E-6F);
moving the actuation linkage from the rest position to the actuated position (movement from Fig. 6B to Fig. 6E/Fig. 6F) to mechanically move the pawl from the ratchet holding position to the ratchet release position (col. 8 lines 1-4; col. 9 lines 31-33), and in response thereto, moving the ratchet from the striker capture position to the striker release position (movement from Fig. 6B to Fig. 6E and Fig. 6F; col. 5 lines 65-37);
wherein the actuation linkage 3 (Fig. 6B) has a first segment (Fig. 6G annotated above) operably connected to a first release mechanism (inside handle, col. 9 lines 25-26), wherein the actuation linkage is moveable from the rest position (illustrated in Fig. 6B) to the actuated position (illustrated in Fig. 6F) in response to actuating the first release mechanism from a first release rest position to a first release mechanism release position (col. 9 lines 27-30: door inside handle has been actuated corresponds to being actuated from a rest position to a release position);
wherein the actuation linkage 3 (Fig. 6B) has a second segment (Fig. 6G annotated above) operably connected to a second release mechanism (outside handle, col. 9 lines 25-26), wherein the actuation linkage is moveable from the rest position (illustrated in Fig. 6B) to the actuated position (illustrated in Fig. 6E) in response to actuating the second release mechanism (col. 9 lines 27-30) from a second release mechanism rest position to a second release mechanism release position (col. 9 line 27-32).

Allowable Subject Matter
Claims 1-13 are allowed. 
Claims 16, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-13, 16, 18, and 20.

In regards to claim 1, the prior art fails to teach a closure latch assembly comprising first and second release mechanisms connected, respectively, to a first and second segment of an actuation linkage for causing the actuation linkage to move from a non-actuated position to a first and/or second actuated position. Baukholt discloses a second release mechanism causes movement of the actuation linkage from its non-actuated position to its second actuated position, however Baukholt fails to disclose this movement of the actuation linkage from its non-actuated position to its second actuated position is 
Krishnan et al. (US Pub. 2016/0138306) teaches movement of a second release mechanism (32, Fig. 1) from a second release mechanism rest position to a second release mechanism release position cause movement of the actuation linkage for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position. However, Krishnan fails to disclose the movement of the second release mechanism causes movement of the actuation linkage from its non-actuated position to its second actuated position. The examiner can find no motivation to modify the actuation linkage taught by Krishnan to move from a non-actuated position to a second actuated position in response to movement of a second release mechanism from a second release mechanism rest position to a second release mechanism release position without destroying the intended operation of the latch assembly and/or without use of impermissible hindsight. 
Nagata et al. (US Pub. 2019/0024420) discloses movement of a second release mechanism from a second release mechanism rest position to a second release mechanism release position causes movement of the actuation linkage from its non-actuated position to its second actuated position for causing the actuation linkage to mechanically move the pawl form tis ratchet holding position into its ratchet releasing position. However, Nagata fails to teach movement of the first release mechanism to a first release mechanism second release position may cause movement of the actuation linkage from a first actuated position into a second actuated position. The examiner can find no motivation to modify the first release mechanism and actuation linkage taught by power-operated actuated is activated when the actuation linkage moves to a first actuated position and the actuation linkages moves from a first actuated position to a second actuated position in response to movement of the first release 

In regards to claims 2-13, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

In regards to claim 16, as written, Baukholt fails to disclose movement of the first release mechanism from its rest position to its first release position causes movement of the actuation linkage from the non-actuated position into the first actuated position whereat the power-operated actuator is activated to shift the latch release mechanism and movement of the second release mechanism from its rest position to its release position causes movement of the actuation linkage from its non-actuated position to the first actuated position for causing the actuation linkage to mechanically move the pawl. The examiner can find no motivation to modify the actuation linkage taught by Baukholt such that the actuation linkage is moveable to a first actuated position whereat the power-operated actuator is active and the actuation linkage mechanically moves the pawl without destroying the intended structure and operation of the device disclosed by Baukholt and/or without use of impermissible hindsight.

In regards to claim 18, Baukholt fails to disclose the terminal block remains stationary in the rail slot in response to actuating the first release mechanism and moving the actuation linkage. The examiner can find no motivation to modify the terminal block taught by Baukholt to remain stationary in the rail slot in response to actuating the first release mechanism and moving the actuation linkage without destroying the intended structure of the device disclosed by Baukholt and/or without use of impermissible hindsight.

claim 20, as written, Baukholt fails to disclose moving the actuation linkage from the rest position to the first actuated position, to mechanically move the pawl from the ratchet holding position to the ratchet release position, and then moving the actuation linkage from the first actuated position to a second actuated position in response to actuating the first release mechanism from a first release position to a second release position. The examiner can find no motivation to modify the actuation linkage disclosed by Baukholt to be configured to move to a first actuated position to mechanically move the pawl and then move to a second actuated position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsumata et al., US 8528949, discloses an electric latch drive mechanism triggered by actuating the handle on a first path, and a mechanical latch drive mechanism to open the door by actuating a handle on a longer second path. 
Mejean et al., US 6863318, discloses an electronic latch triggered by actuating a handle with a mechanical linkage connecting an inside door handle the intermediate release lever and a mechanical linkage connecting an outside door handle to the pawl.
Wittwer, US Pub. 2003/0019261, discloses a door handle actuated to a first position to activate a power-operated actuator and actuated to a second position to mechanically open the door.
Taurasi et al., US 9938755, discloses a latch assembly that can be opened by activating a power-operated actuator connected to a latch release mechanism or by turning a key cylinder connected to the latch release mechanism.
Takagi et al., US 8764077, discloses a vehicle door latch that can be opened by operating an interior door handle or an exterior door handle, both connected to a switching lever. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675